— Judgment unanimously affirmed. Memorandum: While investigating a report of a stolen credit card, three police officers knocked on the door of a motel room occupied by defendant and Isaac Wilson. Upon Wilson’s invitation, the officers entered the room, which was dark. One of the officers scanned the room for weapons with his flashlight. He observed a credit card on the nightstand protruding from under a wallet and seized it.
We reject defendant’s contention that the credit card should be suppressed. The officer was lawfully in the motel room, and his scan of the room for weapons was reasonable and prudent under the circumstances. The officer’s seizure of the credit card was the product of lawful police activity (see, People v *1074Desir, 138 AD2d 236, 237; People v Robinson, 115 AD2d 411, 413, lv denied 67 NY2d 1056).
We have examined defendant’s other contention and find it to be without merit. (Appeal from Judgment of Monroe County Court, Egan, J. — Criminal Possession Stolen Property, 4th Degree.) Present — Callahan, J. P., Boomer, Pine, Lawton and Boehm, JJ.